Citation Nr: 1445720	
Decision Date: 10/15/14    Archive Date: 10/22/14

DOCKET NO.  09-35 470	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUES

1.  Entitlement to service connection for a disability characterized as right leg pain.

2.  Entitlement to an increased rating for degenerative changes of the lumbosacral spine at L4-5 and L5-S1, rated as 10 percent disabling as of June 1, 2012, and as 40 percent disabling prior to that date.

3.  Entitlement to service connection for arthralgia of the right shoulder.
 
4.  Entitlement to service connection for arthralgia of the left shoulder.
 
5.  Entitlement to service connection for arthralgia of the right hand.
 
6.  Entitlement to service connection for arthralgia of the left hand.
 
7.  Entitlement to service connection for arthralgia of the right knee.
 
8.  Entitlement to service connection for arthralgia of the left knee.
 
9.  Entitlement to service connection for arthralgia of the right hip.
 
10.  Entitlement to service connection for arthralgia of the left hip.
 
11.  Entitlement to service connection for arthralgia of the cervical spine.
 
12.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

N. Rippel, Counsel


INTRODUCTION

The Veteran served on active duty from June 1981 to September 1992.

This matter is before the Board of Veterans' Appeals (Board) on appeal from rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri.

During the course of this appeal, particularly in a September 2009 statement to VA as well as in an April 2008 email from the Veteran to her employer, the Veteran reasonably raised the issue of entitlement to a TDIU.  When evidence of unemployability is submitted during the course of an appeal from an assigned disability rating, a claim for entitlement to a TDIU will be considered to have been raised by the record as "part and parcel" of the underlying claim.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).  Therefore, the issue is included in this appeal.

When this case was originally reviewed by the Board in March 2013, the items for review included a paper claims files as well as a Virtual VA/VBMS electronic claims file.  During the course of the appeal, it has been fully converted to an electronic record and now is being reviewed entirely as a Virtual VA/VBMS electronic claims file.  

In March 2013, the Board issued a decision as to all of the issues on appeal.  Specifically, Issue 1 was denied, Issue 2 was remanded to the agency of original jurisdiction (AOJ), and Issues 3 through 11 were reopened and also remanded to the AOJ.  The Veteran appealed the decision inasmuch as it denied the claim of service connection for right leg pain to the United States Court of Appeals for Veterans Claims (Court).  In October 2013, the Veteran's then-attorney representative and VA's General Counsel filed a JOINT MOTION FOR PARTIAL REMAND (JMPR) with the Court.  In November 2013, the Court issued an Order granting the JMPR.  The Board's March 2013 decision was vacated as to this one issue only and the matter was remanded to the Board for action consistent with the terms of the JMPR.  The Board remanded this issue of service connection for right leg pain to the AOJ in February 2014.  

It appears that the actions directed by the Board in the March 2013 remand as to Issues 2 through 12 were not completed owing to the fact that the claim was being appealed to the CAVC as to Issue 1.  Therefore the Board will re-issue its remand herein with regard to Issues 2 through 12.  

Accordingly, the issues are REMANDED to the AOJ and are below.


REMAND

The Board finds that additional development is required before the Veteran's claims are decided. 
Claim 1

In February 2014, the Board determined that additional action was warranted prior to Board review in order to fulfill the directives in the JMPR as to the issue of entitlement to service connection for a disability characterized as right leg pain.  The parties agreed that the Board erred in not providing an adequate VA medical examination and opinion to determine whether the Veteran's right leg pain represents a disability that is at least as likely as not related to service.  The parties agreed that such an examination is warranted prior to Board review in order to fulfill VA's duty to assist set forth at 38 C.F.R. § 3.159 (2013).  The parties further agreed that an examination should also address whether any right leg disability characterized as right leg pain is secondary to service-connected lumbosacral spine disability.  Thus, the claim was remanded by the Board to the AOJ for such an examination.  

The Veteran underwent VA examination in April 2014, with associated addendums being issued in April, May and June 2014.  Regrettably, the Board notes that the focus of these examinations and opinions shifted to the Veteran's knees, rather than any right leg disability, and the critical opinion information sought as to Issue 1 was not obtained.  The JMPR specifically ordered that VA address whether there is right leg disability related to the complaints of right leg pain and symptoms, rather than a bilateral knee disability.  

The JMPR noted an indication in a February 2001 VA examination that the Veteran had lower back pain that radiated down her right leg and observed that she is service-connected for a low back condition.  Thus, it was noted that the Veteran's right leg pain may be potentially secondary to her service-connected lumbosacral spine-disability or an associated neurological abnormality of the disability.  See 38 C.F.R. § 3.310, see also 38 C.F.R. § 4.71a, Diagnostic Codes 5235-5243, Note 1.  Ultimately, as to Issue 1, the examination must address whether the Veteran has a right leg disability characterized as right leg pain which is as likely as not related to her service either directly or on a secondary basis, including whether there is any right leg pain that is a manifestation of neurological abnormality of the service-connected low back disability.  
Claims 2-12

With respect to an increased rating for the lumbar spine disability, the Veteran asserts that her disability of the spine is more disabling than currently shown by the most recent examination.  She urges in April 2012 that the November 2011 examination was not an accurate of her limitations.  She indicated that the most recent VA examiner did not ask her to state when she had pain on bending but instead made her experience pain and bend much further than she would voluntarily.   

The record reflects that the Veteran underwent examination of the low back in October 2010 and November 2011.  In 2010, range of motion is described as the Veteran being able to bend forward and come within a foot of touching her toes, and within two inches of the floor with her knees bent.  In November 2011, flexion again was not reported in degrees.  Under the circumstances, the Board finds that additional examination is warranted to determine the actual manifestations of the Veteran's service-connected low back disability.  

In addition, as to the reopened claims, the Veteran has claimed that current arthralgia of the shoulders, hands, knees, hips and cervical spine had their onset during her active service.  Particularly, the Veteran has maintained that these all began following a fall in service and are in some way etiologically related to that incident or the resulting injuries. 

The Board finds that VA examination is warranted to determine whether the disabilities claimed by the Veteran are caused or aggravated by her service or service-connected disabilities.  While opinions were expressed in October 2010 VA examinations, they do not address aggravation or secondary service connection, or otherwise adequately explain the underlying reasons for the conclusions. 

Moreover, as it appears that the Veteran is undergoing treatment for these claimed disabilities, from both private and VA sources, updated treatment records should be associated with the claims folder. 

The Board also notes that the Court held that a TDIU claim cannot be considered separate and apart from an increased rating claim.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).  Instead, the Court held that a TDIU claim is an attempt to obtain an appropriate rating for a service-connected disability.  The Court in Rice also found that, when entitlement to a TDIU is raised during the adjudicatory process of the underlying disability, it is part of the claim for benefits for the underlying disability.  There is evidence of record indicating that the Veteran has alleged unemployability as a result of her service-connected disabilities.  See April 2008 email from the Veteran to her employer; see also September 2009 statement to VA. Therefore, the Board finds that a TDIU claim has been raised in this case.  As such, proper notice and development must now be undertaken.

While the further delay of this case is regrettable, due process considerations require such action.  Accordingly, this case is REMANDED for the following actions:

1.  Undertake appropriate development to obtain any other outstanding, pertinent medical records, to specifically include current treatment records and records pertaining to the Veteran's low back disability as well as her arthralgia of the shoulders, hands, knees, hips and cervical spine and any disability characterized by right leg pain.  Both private and VA sources must be explored.

2.  Provide the Veteran with appropriate notice of VA's duties to notify and to assist.  Particularly, the Veteran should be properly notified of how to substantiate a claim for entitlement to TDIU.  Additionally provide her with VA Form 21-8940 in connection with the inferred claim for entitlement to TDIU, and request that she supply the requisite information.  Also, she should be properly notified of how to substantiate a claim for entitlement to secondary service connection.

3.  Then, arrange for the Veteran to be scheduled for a VA examination by a physician with sufficient expertise to determine the nature and etiology of the Veteran's arthralgia of the shoulders, hands, knees, hips and cervical spine as well as right leg pain.  The claims folders must be made available to and reviewed by the examiner, and any indicated studies should be performed. 

Based upon the review of the record and the examination results, the examiner should provide opinions as to the following:

a.  As to service connection for arthralgia of the shoulders, hands, knees, hips and cervical spine,

i.  whether it is at least as likely as not (a 50 percent or better probability) that the Veteran's arthralgia of the shoulders, hands, knees, hips and cervical spine is etiologically related to her active service, to include the well-documented fall from a bunk bed.

ii.  whether it is at least as likely as not (a 50 percent or better probability) that the Veteran's arthralgia of the shoulders, hands, knees, hips and cervical spine is caused by her service-connected disabilities.  Note that service connection is in effect for degenerative changes of the lumbosacral spine; right radial head, status post fracture; and bilateral hallux valgus.

iii.  whether it is at least as likely as not (a 50 percent or better probability) that the Veteran's arthralgia of the shoulders, hands, knees, hips and cervical spine is aggravated (permanently worsened beyond the natural progression) by her service-connected disabilities.  Note that service connection is in effect for degenerative changes of the lumbosacral spine; right radial head, status post fracture; and bilateral hallux valgus.

b.  As to right leg pain, the examiner should next identify any disability characterized by/as right leg pain and determine the nature and etiology of any such disability present during the period of this claim.  NOTE: For purposes of this claim, a right leg disability does not encompass knee disability.  

With respect to any such disability characterized as right leg pain identified by the examiner as currently present or present at any time during the pendency of this claim, the examiner should provide opinions with respect to each disorder as to the following:

i.  whether it is at least as likely as not (a 50 percent or better probability) that such a right leg disability is etiologically related to her active service, to include the well-documented fall from a bunk bed.

ii.  whether it is at least as likely as not that any such disability is caused by her aforementioned service-connected disabilities or is an associated neurological abnormality of service-connected low back disability.

iii.  whether it is at least as likely as not that any such disability is aggravated (permanently worsened beyond the natural progression) by her aforementioned service-connected disabilities.

The examiner is asked to explain the reasons behind any opinions expressed and conclusions reached.  The examiner is reminded that the term "as likely as not" does not mean "within the realm of medical possibility," but rather that the evidence of record is so evenly divided that, in the examiner's expert opinion, it is as medically sound to find in favor of the proposition as it is to find against it.  

4.  Then, arrange for the Veteran to be scheduled for a VA examination by an examiner with sufficient expertise to determine the nature and extent of all impairment due to the Veteran's service-connected degenerative changes of the lumbosacral spine at L4-5 and L5-S1, to include any associated neurological impairment.  The claims folders should be made available to and reviewed by the examiner.  Any indicated studies should be performed.  The examination report or reports must provide all information required for rating purposes.  In addition to providing the information required to rate the disability under the schedular criteria, the examiner should provide an assessment of the functional effects of the disability on the Veteran's daily activities and occupational functioning.  

5.  Then, readjudicate the issues on appeal based on a de novo review of the record in light of all pertinent evidence and legal authority, and adjudicate the TDIU claim in the first instance.  If the benefit sought on appeal is not granted to the Veteran's satisfaction, a Supplemental Statement of the Case should be furnished to the Veteran and her representative and they should be afforded the requisite opportunity to respond.  Thereafter, if indicated, the case should be returned to the Board for further appellate action.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
Bethany L. Buck
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



